NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claimed invention is drawn to a method of treating chemotherapy-induced neutropenia (CIN) comprising administering a compound of Formula 2 (aka PLAG) to a patient in need thereof.  G-CSF is known for the treatment of CIN.  The closest prior art is considered to be Jhon et al (WO 1999/26640; of record) which indicate that PLAG offers certain advantages over G-CSF including reduction of certain side effects and reduced cost.  As such, it would have been obvious to administer PLAG for chemotherapy-induced conditions including cyclic neutropenia as opposed to G-CSF.  Surprisingly, however, Applicant has introduced evidence which demonstrates that PLAG but not G-CSF actually reduced cancer cell invasiveness.  The results are considered unexpected.  As such, any rejection of claims under 35 U.S.C. 103(a) is rendered moot.  And since the claims contain written support, and are considered to be enabled and drafted commensurate in scope with the unexpected results, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611